Title: To Thomas Jefferson from Thomas Newton, 30 September 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dear Sir
Norfolk Sept. 30. 1801—
I have the pleasure of informing you that Coll Davies is on the recovery & in fair way of soon being well. the Emigrants, especially from Ireland have suffered greatly, many have died; the inhabitants are generally healthy who have been used to our climate & except late setlers I know of none that have been ill & very few have the common fall complaint as yet, & I hope the setting in of the NE wind will put a stop to all sicknesses. this place contains 2398 tithables above 16 years old, the Census taken, I think falls very short of our numbers, as in the list of tithables no seamen are taken in & I suppose there are not less than 1200 belonging to this place, by which you can calculate the No. of inhabitants. I hope something will be done to put the Marine Hospital in repair next Congress, it is realy a valuable building but getting much out of repair, a small tax on sailors, would support it handsomely, a leave for admittance of foreign seamen, on paying customary board wages would greatly assist in maintaining it; the Courthouse & Prison of Norfolk County, is adjoining the hospital lotts, (except a street) which will be sold, these would make a very great addition & will sell very low, not at half the Cost of building them, & in Cases of Contagious sickness among the seamen, they could be kept in separate houses & be a means of saving many lives. I pray you excuse for troubling you with this, but it is of so much consequence to the poor sailors that I could not refrain. I am wishing you health & happiness
respectfully yr
Thos Newton
